Citation Nr: 1605788	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  04-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent, for the period of time prior to November 21, 2001, for post-traumatic headaches with migraine features. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to June 1976. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico.

In a December 2000 rating decision, the RO granted service connection for post-traumatic headaches and assigned a 10 percent disability rating effective from June 23, 1982, the original date of the Veteran's claim for service connection.  The Veteran was notified of this decision in a letter dated March 2001.  In May 2001, the Veteran filed a written notice of disagreement (NOD) which disagreed specifically with the initial 10 percent disability rating assigned for the service-connected headaches.  In a June 2001 letter, the RO returned the Veteran's May 2001 NOD to him and indicated that it was unacceptable as an NOD because it was not signed.  The Board notes that the controlling regulations do not require that an NOD be signed.  Rather the regulations require that an NOD be in writing a "written communication from a claimant."  38 C.F.R. § 20.201.  The May 2001 letter from the Veteran was a timely NOD as to the issue of an increased initial disability rating for the veteran's service-connected headaches.  

Since this appeal is recognized as being from the initial rating assigned for the service-connected headache disability upon awarding service connection, the entire body of evidence is for equal consideration.  Consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged ratings are not subject to the provisions of 38 C.F.R. § 3.105(e) (2008), which generally requires notice and a delay in implementation of a proposed rating reduction.  Fenderson, 12 Vet. App. at 126.  The RO did not specifically consider staged ratings.

In October 2006, the Board rendered a decision on the veteran's claim for an earlier effective date for the assignment of a 50 percent disability rating for service-connected headaches.  In January 2008, pursuant to Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision with respect to the issue of an earlier effective date and remanded the case. As noted above, the Board has reviewed the record and found a May 2001 letter to be a timely NOD as to the issue of the assignment of an initial disability rating in excess to 10 percent for headaches.  As such, the Board rephrased the issue on appeal to more accurately reflect the procedural documents of record.  The claim was again remanded by the Board in June 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent, for the period of time prior to November 21, 2001, for post-traumatic headaches with migraine features.  The Veteran suffered a head injury in a motor vehicle accident during service and service connection was initially established for post-traumatic headaches.  

Under the rating criteria in effect for the period of time in question, Diagnostic Code 8045 specifically addresses brain disease due to trauma; however, it provides that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Under the rating criteria for Diagnostic Code 8100, a noncompensable rating is assigned for migraines with less frequent attacks than required for a 10 percent rating; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

This claim was previously remanded in June 2009 for additional development.  Specifically, the previous remand required that the Veteran be provided another VA examination to determine if, for the time period prior to November 21, 2001, the Veteran's headaches manifested by migraine symptoms warranting rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, or post-traumatic headaches with purely subjective complaints being limited to a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The Board notes that the remand instructions indicated that the time period in question began on June 18, 2002, but the Veteran is currently in receipt of a 50 percent rating dating back to November 21, 2001, and as such, the relevant period of time is the period before November 21, 2001.  

The Veteran underwent a VA neurological examination in February 2010.  However, the examiner did not comply with the Board's remand instructions.  The examiner indicated that posttraumatic headaches man manifest in many ways, and cited to an article discussing what type of symptoms manifest from posttraumatic headaches.  However, the Board finds that the examiner did not address the question posited by the June 2009 remand instructions.  Specifically, the examiner did not address whether the Veteran's symptoms prior to November 21, 2001 manifested by migraine symptoms warranting consideration under Diagnostic Code 8100, or whether the Veteran's symptoms manifested with purely subjective complaints under Diagnostic Code 8045.  Therefore, there was a failure to provide the findings and opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  And, the Board finds that the February 2010 VA examiner's opinion is not adequate for purposes of adjudicating this claim. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the February 2010 VA examiner, or another qualified examiner if the February 2010 VA examiner is not available, to provide an addendum opinion.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert.  The VA examiner should thoroughly review the Veteran's VA claims file as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is requested to offer an opinion, if possible, as to whether the symptoms of the Veteran's headaches are migraine in nature. Specifically, for the period of time prior to November 21, 2001 were the Veteran's headaches manifested by migraine symptoms warranting rating under Diagnostic Code 8100 (see above), or post-traumatic headaches with purely subjective complaints as contemplated under 38 C.F.R. § 4.124a , Diagnostic Code 8045 (see above)?  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

2.  After undertaking any other development deemed warranted, if any benefit on appeal remains denied, a Supplemental SOC should be issued, and the veteran and his attorney should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




